ACCEPTED
                                                                                                      01-15-00331-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                4/29/2015 10:52:51 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                                       CAUSE NO. 1046397

MARIA RESENDIZ,                                    §          IN THE COUNTY CIVIL COURT
                                                                                  FILED IN
                                                   §                       1st COURT OF APPEALS
       Plaintiff,                                  §                           HOUSTON, TEXAS
                                                   §                       4/29/2015 10:52:51 AM
V.                                                 §          AT LAW       CHRISTOPHER
                                                                          NUMBER    ONE (1)A. PRINE
                                                                                              OF
                                                   §                                Clerk
SELLERS BROS. INC.;                                §
CENTRO NP HOLDINGS 12 SPE, L.L.C.;                 §
BRIXMOR HOLDINGS 12 SPE, L.L.C.;                   §
AND SELLERS BROS.,                                 §
                                                   §
       Defendants.                                 §          HARRIS COUNTY, T E X A S

                             PLAINTIFF’S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff, MARIA RESENDIZ, pursuant to TEX . R. APP . P. 25.1(f), and files

this Notice of Appeal. On April 2, 2015, this Court entered its order of Final Summary Judgment

as to Defendant SELLERS BROS. INC. This notice is filed within thirty (30) days of the entry of

such. The Plaintiff desires to appeal from this order in favor of SELLERS BROS. INC. to the Court

of Appeals for the First or Fourteenth District.

                                                       Respectfully submitted,

                                                       IVEY LAW FIRM, P.C.


                                                         /s/ Jack Todd Ivey
                                                       Jack Todd Ivey
                                                       State Bar No.: 00785985
                                                       11111 Katy Freeway, Suite 580
                                                       Houston, Texas 77079
                                                       713/225-0015 (Telephone)
                                                       713/225-5313 (Facsimile)
                                                       Email: jti@ivey-firm.com

                                                       ATTORNEYS FOR PLAINTIFF
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been delivered
unto all interested parties, in accordance with TEX . R. CIV . P. 21 and 21a, on the 7th day of April,
2015.


                                                        /s/ Jack Todd Ivey
                                                      Jack Todd Ivey




                                                  2